       Case 1:20-cv-01306-AWI-BAM Document 13 Filed 12/17/20 Page 1 of 5



1
2                            UNITED STATES DISTRICT COURT
3
                                   EASTERN DISTRICT OF CALIFORNIA
4
5
6     MARIA VELARDE-CRIST, MICHAEL                   Case No. 1:20-cv-01306-AWI-BAM
      CRIST,
7                                                    SCHEDULING ORDER
                    Plaintiffs,
8                                                    Rule 26 Disclosures:     February 1, 2021
             v.
9
      EZEQUIEL TAFOYA ALVARADO                       Amendment to
10    ACADEMY, DR. NICOLAS RETANA,                   Pleadings:               March 5, 2021
      RUBI BERNAL, and DOES 1 through
11    20,                                            Expert Disclosure:       April 29, 2022
12                Defendants.
      _________________________________/             Supplemental
13                                                   Expert Disclosure:       May 13, 2022

14                                                   Non-Expert
                                                     Discovery Deadline:      April 8, 2022
15
16                                                   Expert Discovery
                                                     Deadline:                July 8, 2022
17
                                                     Dispositive Motion
18
                                                     Filing Deadline:         August 5, 2022
19
                                                     Pretrial Conf.:          Date: January 19, 2023
20                                                                            Time: 10:00 a.m.
                                                                              Dept.: 2 (AWI)
21
22                                                   Jury Trial:              Date: March 28, 2023
                                                     (10-12 days)             Time: 8:30 a.m.
23                                                                            Dept.: 2 (AWI)

24
            This Court conducted a scheduling conference on December 16, 2020. Counsel Kevin Little
25
     appeared by video conference on behalf of Plaintiffs Maria Velarde-Crist and Michael Crist.
26
     Counsel Jeffery Anderson appeared by video conference on behalf of Defendants Ezequiel Tafoya
27
     Alvarado Academy and Rubi Bernal. Counsel Kathleen Hartman appeared by video conference on
28

                                                       1
          Case 1:20-cv-01306-AWI-BAM Document 13 Filed 12/17/20 Page 2 of 5



1    behalf od Defendant Dr. Nicolas Retana.

2            In accordance with Federal Rule of Civil Procedure 16(b), this Court sets a preliminary

3    schedule for this action.

4    1.      Fed. R. Civ. P. 26(a)(1) Disclosures

5            Initial disclosures shall be completed by February 1, 2021.

6    2.      Amendment to the Parties’ Pleadings

7            All stipulated amendments or motions to amend shall be filed by March 5, 2021.

8    3.      Consent to Magistrate Judge

9            Pursuant to 28 U.S.C. § 636(c), the parties have not consented to conduct all further

10   proceedings in this case, including trial, before the Honorable Barbara A. McAuliffe, United States

11   Magistrate Judge.

12   4.      Discovery Cutoffs and Limits

13           Initial expert witness disclosures by any party shall be served no later than April 29, 2022.

14   Supplemental expert witness disclosures by any party shall be served no later than May 13, 2022.

15   Such disclosures must be made pursuant to F.R.Civ.P. 26(a)(2)(A) and (B) and shall include all

16   information required thereunder. In addition, F.R.Civ.P. 26(b)(4) and F.R.Civ.P. 26(e) shall

17   specifically apply to all discovery relating to expert witnesses and their opinions. Each expert witness

18   must be prepared fully to be examined on all subjects and opinions included in the designations.

19   Failure to comply with these requirements will result in the imposition of appropriate sanctions, which

20   may include the preclusion of testimony or other evidence offered through the expert witness. In

21   particular, this Court will enforce preclusion of testimony or other evidence if F.R.Civ.P. 26(e) is not

22   strictly complied with.

23           All non-expert discovery, including motions to compel, shall be completed no later than April

24   8, 2022. All expert discovery, including motions to compel, shall be completed no later than July 8,

25   2022. Compliance with these discovery cutoffs requires motions to compel be filed and heard

26   sufficiently in advance of the cutoff so that the Court may grant effective relief within the allotted

27   discovery time. A party’s failure to have a discovery dispute heard sufficiently in advance of the

28   discovery cutoff may result in denial of the motion as untimely.

                                                          2
          Case 1:20-cv-01306-AWI-BAM Document 13 Filed 12/17/20 Page 3 of 5



1    5.      Pretrial Motion Schedule

2            All pre-trial motions, both dispositive and non-dispositive (except motions to compel,

3    addressed above), shall be filed no later than August 5, 2022. Non-dispositive motions are heard on

4    Fridays at 9:00 a.m., before the Honorable Barbara A. McAuliffe, United States Magistrate Judge, in

5    Courtroom 8. Before scheduling non-dispositive motions, the parties shall comply with Local Rule

6    230 or Local Rule 251. Counsel must comply with Local Rule 251 with respect to discovery disputes

7    or the motion will be denied without prejudice and dropped from calendar. In addition to filing a joint

8    statement electronically, a copy of the joint statement shall also be sent Judge McAuliffe’s chambers

9    by email to bamorders@caed.uscourts.gov.

10           The parties are advised that unless prior leave of the Court is obtained, all moving and

11   opposition briefs or legal memorandum in civil cases before Judge McAuliffe shall not exceed twenty-

12   five (25) pages. Reply briefs by the moving party shall not exceed ten (10) pages. These page

13   limitations do not include exhibits. Briefs that exceed this page limitation, or are sought to be filed

14   without leave, may not be considered by the Court.

15           Counsel or pro se parties may appear and argue non-dispositive motions before Judge

16   McAuliffe by telephone by dialing the court’s teleconference line at (877) 411-9748 and entering

17   Access Code 3219139, provided they indicate their intent to appear telephonically or by video

18   conference on their pleadings or by email to evaldez@caed.uscourts.gov at least one week prior to the

19   hearing. If the parties request video conference, the parties shall be provided with the Zoom ID and

20   password by the Courtroom Deputy prior to the conference. The Zoom ID number and password are

21   confidential and are not to be shared. Appropriate court attire required.

22           Dispositive Pre-Trial Motions are heard in Courtroom 2 before the Honorable Anthony W.

23   Ishii, Senior District Judge. In scheduling such motions, the parties shall comply with Local Rules

24   230 and 260.

25           Motions for Summary Judgment or Summary Adjudication

26           Prior to filing a motion for summary judgment or motion for summary adjudication the parties

27   are ORDERED to meet, in person or by telephone, and confer to discuss the issues to be raised in the

28   motion.

                                                         3
          Case 1:20-cv-01306-AWI-BAM Document 13 Filed 12/17/20 Page 4 of 5



1             The purpose of meeting shall be to: 1) avoid filing motions for summary judgment where a

2    question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

3    or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

4    issues for review by the court; 5) explore the possibility of settlement before the parties incur the

5    expense of briefing a summary judgment motion; and 6) to arrive at a joint statement of undisputed

6    facts.

7    6.       Settlement Conference

8             A Settlement Conference has not been scheduled. The parties are advised to contact the Court

9    if they determine that a settlement conference would be beneficial. If a settlement conference is set,

10   the parties are advised that unless otherwise permitted in advance by the Court, the attorneys who will

11   try the case shall appear at the settlement conference with the parties and the person or persons having

12   full authority to negotiate and settle the case, on any terms, at the conference.

13   7.       Pretrial Conference

14            This Court sets a pretrial conference for January 19, 2023, at 10:00 a.m. in Courtroom 2 and

15   will be heard before Senior District Judge Anthony W. Ishii.

16            The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2). The

17   parties are further directed to submit an electronic copy of their pretrial statement in Word format,

18   directly to Senior District Judge Ishii’s chambers by emailing it to awiorders@caed.uscourts.gov.

19            The parties’ attention is directed to this Court’s Local Rules 281 and 282. The parties must

20   identify all exhibits and witnesses, including those for rebuttal and/or impeachment purposes. No

21   exhibit or witness other than those listed in the joint pretrial statement and included in the Pretrial

22   Order may be used at trial. This Court will insist upon strict compliance with those rules.

23            At the pretrial conference, the Court will set deadlines, among others, to file motions in limine,

24   final witness lists, exhibits, jury instructions, objections, and other trial documents.

25   8.       Trial Date

26            A ten-to-twelve-day jury trial is set for March 28, 2023, at 8:30 a.m. in Courtroom 2 before

27   United States Senior District Judge Anthony W. Ishii.

28   9.       Effect of This Order

                                                           4
        Case 1:20-cv-01306-AWI-BAM Document 13 Filed 12/17/20 Page 5 of 5



1            This order represents the best estimate of the Court and parties as to the agenda most suitable

2    to dispose of this case. If the parties determine at any time that the schedule outlined in this order

3    cannot be met, the parties are ordered to notify the Court immediately of that fact so that adjustments

4    may be made, either by stipulation or by subsequent status conference. Stipulations extending the

5    deadlines contained herein will not be considered unless they are accompanied by affidavits or

6    declarations with attached exhibits, where appropriate, which establish good cause for granting the

7    relief requested.

8           Failure to comply with this order shall result in the imposition of sanctions.

9
10   IT IS SO ORDERED.

11
        Dated:     December 16, 2020                           /s/ Barbara    A. McAuliffe            _
12                                                      UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          5
